DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 3/10/2021 have been acknowledged and entered.  Claims 1-19 are pending. Claims 3 and 12-19 are withdrawn. The rejections of Claims 4, 7, and 9-11 under 35 USC 112 are withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2014/0026927; hereafter “Ogata ‘927”)), and further in view of Ogata et al. (US 2011/0308626; hereafter “Ogata ‘626”)) and Okumura et al. (US 2017/0008044).
Regarding Claim 1:  Ogata ‘927 teaches a substrate processing apparatus comprising:
an exhaust pipe (Fig. 4, element 100) configured to selectively discharge an exhaust gas generated by a substrate process [0044];
a liquid supply part (including one or more liquid sources, a set of nozzles, and equivalents thereof, elements 108, 106, 102a) configured to supply a cleaning liquid to the exhaust pipe;
Ogata ‘927 teaches that the gases collected in the exhaust duct may be individually separated into an acidic, alkaline, or organic atmosphere before being transported to a factory [0044], but is silent as to selectively discharging the gas to a first pipe or second pipe.  Ogata ‘626 teaches a similar substrate processing apparatus in which exhaust gases in the exhaust duct of the apparatus are selectively discharged to one of a first pipe (Figs. 4 and 5, element 61) or second pipe (element 62) according to the respective kinds of processing fluids in order to 
It is again noted that applicant’s structure which functions to set the discharge destination is a rotating shaft and driver.  Ogata ‘927 teaches that the exhaust pipe is rotated [0074], but is silent as to a discharge destination setting part to set a discharge destination of the exhaust gas to the first or second pipe by rotating the exhaust pipe.  Ogata ‘626 discloses the discharge duct comprises an inner duct (Fig. 8, element 53) rotatable within an outer duct (element 51).  Ogata ‘626 teaches that by rotating the inner duct, gas can be selectively discharged to a first pipe (element 61) or a second pipe (element 62).  Ogata ‘626 teaches that a discharge destination setting part comprises a rotating shaft connected to a driver (Fig. 8, elements 54 and 55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Ogata ‘927 with a discharge destination setting part including a shaft connected to a driver, as taught by Ogata ‘626, in order to rotate the exhaust duct.
Ogata ‘927 does not expressly disclose a controller configured to control the cleaning liquid supply to the rotating exhaust pipe, or to control the discharge destination setting part to rotate the exhaust pipe as claimed.  However, it is well known to provide a controller in a substrate processing apparatus to execute the various functions of the apparatus.  For example, 
Although the prior art does not expressly disclose supplying the cleaning liquid to the exhaust pipe while rotating, the combination of Ogata ‘927, Ogata ‘626, and Okumura provide an apparatus fully capable of doing so since Ogata teaches a rotating exhaust pipe and a cleaning liquid part to clean said exhaust pipe.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further, it would have been obvious to supply the cleaning liquid to the exhaust pipe while rotating in order to enhance the cleaning efficiency. 
Ogata ‘927 in view of Ogata ‘626 teaches that it is known to set the destination of the exhaust gas, as discussed above. Although the controller is not expressly disclosed in Ogata ‘927, Ogata ‘626 teaches a controller configured to control the discharge destination setting part to rotate the exhaust pipe such that the discharge destination is set to either the first pipe or second pipe according to the processing that is occurring [0069].  Ogata teaches that the timing of switching the exhaust system is stored in advance as a processing recipe [0069].  The substrate is rotated during processing operations (see Ogata ‘927, [0054]), the processing operations occurring for an elapsed time after the rotation start. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 2:  The prior art teaches the elements of Claim 1, as discussed above.  Ogata ‘927 further teaches a rotary holding part including a substrate holder (Fig. 3, element 52) and rotary driver (element 53) configured to rotate a substrate while holding the substrate.  The prior art does not expressly disclose that the controller controls the discharge destination setting part to rotate the exhaust pipe as the substrate is being rotated.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rotate the exhaust pipe as the substrate is being rotated in order to choose a discharge route for the gas during a substrate processing method.
Regarding Claims 4 and 9:  The prior art teaches the elements of Claims 1 or 2, as disclosed above.  Ogata ‘927 is silent as to the type of cleaning liquid.  However, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The device of Ogata ‘927 is considered fully capable of discharging the claimed liquids, and thus reads on the structural limitations of the claim.
Regarding Claims 5 and 11:  The prior art teaches the elements of Claims 2 or 9, as disclosed above.  Ogata ‘927 teaches a cylindrical exhaust pipe (see Fig. 4), but does not 
a first region (Fig. 8, element 53a) continuous with the first pipe and a second region (element 51b) continuous with the second pipe, which are defined in axially different regions on a side surface of the exhaust pipe, the exhaust pipe further including: 
a first penetration region formed in a portion of the first region and defined to penetrate the side surface such that an interior of the exhaust pipe and the first pipe communicate with each other (see Fig. 8; [0053]); 
and a second penetration region formed in a portion of the second region and defined to penetrate the side surface such that the interior of the exhaust pipe and the second pipe communicate with each other, wherein the first penetration region and the second penetration region are formed in different regions in a circumferential direction of the exhaust pipe (see Fig. 8; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with the exhaust pipe having the first and second regions and first and second penetration regions as claimed in order to provide the selective discharge to the selected exhaust path, as taught by Ogata ‘626.
Regarding Claim 10:  The prior art teaches the elements of Claim 9, as discussed above.  Ogata ‘927 teaches the first supply part (elements 108, 106, and 102a) to supply a cleaning liquid to the exhaust pipe.  Ogata ‘927 does not expressly disclose providing a second supply part to supply a rinse liquid and that the controller controls the first and second supply part to subsequently supply the rinse liquid after the cleaning liquid.  However, it would have been .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest all of the features of the claims.  The closest prior art is that of Ogata ‘927 who teaches a substrate processing apparatus comprising a substrate rotary  holding part to hold a substrate during processing, a rotating exhaust pipe, and a cleaning liquid supply to cleaning the exhaust pipe, as discussed above.  However,  the reviewed prior art does not teach or suggest a controller configured to control the discharge destination setting part to rotate the exhaust pipe at a substrate rotation stop timing where a rotation direction of the substrate is switched from a first direction to a second opposing direction, as required by claims 6-8.

Response to Arguments
Applicant’s arguments with respect to the interpretation of the claims under 35 USC 112 is acknowledged.  Applicant has persuasively argued that the liquid supply part should be 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714